 
 
IV
112th CONGRESS 
1st Session 
S. CON. RES. 25 
IN THE HOUSE OF REPRESENTATIVES 

July 19, 2011
Referred to the Committee on Foreign Affairs

CONCURRENT RESOLUTION 
Welcoming the independence of the Republic of South Sudan, congratulating the people of South Sudan for freely and peacefully expressing their will through an internationally accepted referendum, and calling on the Governments and people of Sudan and South Sudan to peacefully resolve outstanding issues including the final status of Abyei. 
 
 
Whereas the United States was a witness to the 2005 Comprehensive Peace Agreement (CPA), which marked the end of more than 2 decades of civil war between North and South Sudan that resulted in the deaths of more than 2,000,000 people; 
Whereas the CPA provided the framework for the historic referendum held between January 9, 2011, and January 15, 2011, in which the people of South Sudan voted overwhelmingly in favor of independence; 
Whereas the United Nations Mission in Sudan (UNMIS), as established by United Nations Security Council Resolution 1590 on March 24, 2005, was instrumental in supporting the implementation of the CPA; 
Whereas the mandate for the United Nations Mission in Sudan (UNMIS) expired on July 9, 2011, with the completion of the CPA Interim Period; 
Whereas the mandate for the United Nations Mission in South Sudan (UNMISS), as established by United Nations Security Council Resolution 1996 (2011), commenced on July 9, 2011; 
Whereas, on February 7, 2011, the Southern Sudan Referendum Commission announced that the people of South Sudan voted in favor of succession by a margin of 98.8 percent, and President Bashir, on behalf of the Government of Sudan, accepted the results of the referendum; 
Whereas the African Union, the Arab League, the United Nations Secretary-General’s Panel on the Referenda in Sudan, Sudanese Network for Democratic Elections (SuNDE), Sudanese Group for Democracy and Elections (SuGDE), and the Carter Center were among those to report that voting in the referendum was credible and transparent, allowing the people of South Sudan to freely express their desire for independence; 
Whereas several outstanding issues and potential points of conflict remain unresolved between the Government of Sudan and the Government of South Sudan, including the final status of the contested area of Abyei, disputed border areas, popular consultations, citizenship rights and nationality, division of oil resources and profits, currency, international debt and assets, and other matters; 
Whereas the CPA parties signed an agreement on June 20, 2011, on temporary administrative and security arrangements for Abyei, including the establishment of a United Nations Interim Security Force for Abyei and the redeployment of all military forces of the Government of Sudan from the area; 
Whereas fighting in Southern Kordofan over the past month has resulted in deaths and injuries to civilians, the displacement of thousands of residents, and restricted access for humanitarian workers despite the framework agreement for Blue Nile and Southern Kordofan states signed by the Government of Sudan and Sudan People’s Liberation Movement-North on June 28, 2011; 
Whereas the needs for security, development, and democracy-building are great throughout Sudan and South Sudan, and the United States and the international community have invested significant resources in order to provide assistance to the people of both countries; 
Whereas more than 2,000,000 refugees and internally displaced persons from Sudan and South Sudan continue to be displaced from their homes; 
Whereas lasting peace and stability for all of Sudan cannot be realized until a comprehensive peace in Darfur is secured and an appropriate mechanism for accountability and justice is established for those responsible for atrocities and crimes against humanity; 
Whereas the United States has a compelling national interest in the security, stability, and development of Sudan and South Sudan in order to prevent conflict, humanitarian crises, and the establishment of safe havens for terrorists; 
Whereas Sudan was the first country to formally recognize the Republic of South Sudan on July 9, 2011; and 
Whereas the United States Government formally recognized the Republic of South Sudan as a sovereign and independent state on July 9, 2011: Now, therefore, be it  
 
That the Senate— 
(1)welcomes the independence of the Republic of South Sudan and recognizes South Sudan as the newest member of the international community; 
(2)congratulates the people of South Sudan for freely and peacefully expressing their desire for independence through an internationally accepted referendum, and notes the Government of Sudan’s recognition of the results of the referendum and South Sudan’s independence; 
(3)commends the people and leaders of South Sudan on their efforts to reach this historic milestone as well as the members of the international community that assisted them, including the United States, the European Union and its member states, Norway, the United Nations, the African Union and the AU High-Level Implementation Panel, the Arab League, the Intergovernmental Authority on Development, neighboring countries, and others; 
(4)calls on the Governments of Sudan and South Sudan to continue high level engagement to resolve outstanding matters relating to the final status of Abyei, disputed border areas, the completion of popular consultations, citizenship and nationality, division of oil resources and profits, currency, international debt and assets, and other matters in order to ensure a smooth transition to two states and to mitigate points of conflict; 
(5)calls on all sides to fully implement their June 20, 2011, agreement on temporary arrangements for the contested Abyei area and swiftly establish a cessation of hostilities in Southern Kordofan to facilitate the delivery and resupply of humanitarian assistance; 
(6)welcomes the deployment of up to 4,200 Ethiopian peacekeepers to Abyei and the new United Nations Mission in South Sudan (UNMISS) to provide security and stability in Sudan; 
(7)calls on the Government of Sudan to allow for continued United Nations peacekeeping operations in Southern Kordofan and Blue Nile states to support new security arrangements and the delivery of humanitarian assistance; 
(8)calls on the United States Government and international community, in coordination with the Governments of Sudan and South Sudan, to support peace, rule of law, security, and good governance in Sudan and South Sudan in order to— 
(A)promote security and stability in both countries, especially in critical areas such as Darfur, Blue Nile, and Southern Kordofan and in Abyei; 
(B)promote the human and civil rights of all—including southerners living in Sudan and northerners living in South Sudan—through laws and regulations fully respected by both governments; 
(C)encourage the Government of South Sudan to engage opposition parties to foster open political space and vibrant democratic institutions; 
(D)encourage the Government of Sudan to facilitate the development of multiple political parties with freedom of speech and association; 
(E)provide technical assistance and expertise to the Government of South Sudan; 
(F)promote access to humanitarian and development aid for the people of Sudan and South Sudan, with a focus on the critical areas of education, health care, and infrastructure, and paying particular attention to historically marginalized areas, including Darfur, Southern Kordofan and Blue Nile states, and Eastern Sudan; 
(G)encourage the Governments of Sudan and South Sudan to prevent terrorist groups from using their territories and to continue to cooperate with the United States on counterterrorism priorities; and 
(H)encourage the Governments of Sudan and South Sudan to continue to work together in a productive relationship that recognizes the mutual need for cooperation and an open flow of people and goods across borders and to refrain from the use of proxy forces to foment conflict; 
(9)urges that the Darfur peace process remain a priority in United States relations with the Government of Sudan and receives appropriate attention and resources, including— 
(A)continued high level engagement to secure a just and lasting peace in Darfur; 
(B)a commitment to ensuring humanitarian access to vulnerable populations; and 
(C)sustained support for the African Union-United Nations Mission in Darfur (UNAMID) and its mandate to protect civilians and move freely without seeking permission from the armed forces of the Government of Sudan; and 
(10)welcomes the anticipated nomination of a United States ambassador to the Republic of South Sudan. 
 
  Passed the Senate July 18, 2011. Nancy Erickson, Secretary   
